      Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 1 of 17 PageID #:214




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DIONE FEARS, JOSE GOMEZ, and
 FRANCISCO BERMUDEZ, on behalf of
 themselves and all other similarly situated
 persons, known and unknown,

                   Plaintiffs,                     Case No. 1:19-cv-01827
                                                   Hon. Mary Rowland
 v.

 OJKAV, INC., and FEDEX GROUND
 PACKAGE SYSTEM, INC.,

                  Defendants.

                                 FIRST AMENDED COMPLAINT

        Plaintiffs Dione Fears, Jose Gomez, and Francisco Bermudez (together, the “Named

Plaintiffs”), on behalf of themselves and all other similarly situated persons nationwide, known

and unknown, by and through their attorneys, Caffarelli & Associates Ltd., complain against

Defendants Ojkav, Inc. (“Ojkav”) and FedEx Ground Package System, Inc. (“FedEx Ground”),

per below.

                                     NATURE OF ACTION

        1.     Plaintiffs bring this lawsuit as a collective action pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), and a class action in the State of Illinois under

the Illinois Minimum Wage Law, 820 Ill. Comp. Stat. § 105/1, et seq. (“IMWL”) and Indiana

Minimum Wage Law, Ind. Code Tit. § 22-2-2-4, based upon Defendants’ failure to properly or

fully compensate them for hours worked in excess of forty (40) per workweek.
    Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 2 of 17 PageID #:215




        2.      Plaintiff Gomez also brings an individual claim against Defendants pursuant to

the Illinois Wage Payment and Collection Act, 820 Ill. Comp. Stat. § 115/1 et seq. (“IWPCA”),

based upon Defendants’ failure to pay Gomez at the agreed-upon rate for each stop he made.

                                 JURISDICTION AND VENUE

        3.      This Court has jurisdiction of this action under the provisions of the FLSA

pursuant to 29 U.S.C. § 216(b), and 28 U.S.C. § 1331. This Court has supplemental jurisdiction

over the state law claims pursuant to 28 U.S.C. § 1367.

        4.      The unlawful employment practices described herein were committed at

Defendants’ facilities located within the State of Illinois, as well as (with respect to certain

putative Collective Class members) other facilities nationwide. Accordingly, venue in the

Northern District of Illinois is proper pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

        5.      Dione Fears resides in Chicago, Illinois, in this judicial district, and has worked as

a delivery driver for Defendants beginning in or around April 2018 and continuing through the

present date.

        6.      Jose Gomez resides in Chicago, Illinois, in this judicial district, and worked as a

delivery driver for Defendants from approximately March 2016 through approximately February

2019.

        7.      Francisco Bermudez resides in Chicago, Illinois, in this judicial district, and

worked as a delivery driver for Defendants from approximately September 2016 through

approximately March 2018. He worked in Indiana for several months before transferring to a

route in Illinois.




                                                  2
    Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 3 of 17 PageID #:216




       8.      The Named Plaintiffs and the nationwide FLSA Collective Class (the “FLSA

Class”) that they seek to represent are current and former employees who have worked as

delivery drivers, who were transportation workers solely engaged in local, intrastate deliveries,

and who were not properly paid their full and correct compensation as overtime for hours they

worked in excess of forty (40) per week.

       9.      The Named Plaintiffs and the Illinois State IMWL Class (the “IMWL Class”) that

they seek to represent are current and former employees who have worked as delivery drivers,

who were transportation workers solely engaged in local, intrastate deliveries in Illinois, and who

were not properly paid their full and correct compensation as overtime for hours they worked in

excess of forty (40) per week during weeks in which they drove trucks weighing less than 10,000

pounds.

       10.     The Named Plaintiffs and the Indiana State Class (the “Indiana Class”) that they

seek to represent are current and former employees who have worked as delivery drivers, who

were transportation workers solely engaged in local, intrastate deliveries in Indiana, and who

were not properly paid their full and correct compensation as overtime for hours they worked in

excess of forty (40) per week during weeks in which they drove trucks weighing less than 10,000

pounds.

       11.     During the relevant statutory periods, the Named Plaintiffs and all members of the

FLSA and IMWL and Indiana Classes were employed by Defendants as “employees” as defined

by the FLSA, IMWL, and Indiana law. Gomez was an “employee” of the Defendants as defined

by the IWPCA.




                                                 3
    Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 4 of 17 PageID #:217




       12.     During the course of their employment, the Named Plaintiffs and members of the

FLSA and IMWL and Indiana Classes were not exempt from the maximum hours provisions of

the Indiana law, IMWL, 820 Ill. Comp. Stat. 105/4a, or the FLSA, 29 U.S.C. § 207.

       13.     Ojkav, Inc. is a Contractor Service Provider (“CSP”) of Fedex Ground, and

employs pickup and delivery drivers throughout the nation. Ojkav is an Illinois corporation that

does business in Illinois and Indiana.

       14.     FedEx Ground is a package shipping company that is a subsidiary of the FedEx

Corporation. It is headquartered in Moon Township, Pennsylvania, but does business

nationwide. The Named Plaintiffs each worked from FedEx Ground’s facility in or near

Mokena, Illinois.

       15.     During the relevant statutory periods, the Defendants were the Plaintiffs’

“employers” as defined by the FLSA and IMWL and Indiana Law, and were Gomez’

“employer” as defined by the IWPCA.

                                  FACTUAL ALLEGATIONS

       16.     The Named Plaintiffs and each member of the FLSA and IMWL and Indiana

Classes worked as pickup and delivery drivers for the Defendants during relevant statute of

limitations.

       17.     Neither the Named Plaintiffs nor any member of the FLSA and IMWL and

Indiana Classes drove over state lines during the course of their delivery routes; they each made

only local, intrastate deliveries for the Defendants.

       18.     Neither the Named Plaintiffs nor any member of the FLSA or IMWL and Indiana

Classes exercised significant discretion in the execution of his or her job duties.




                                                  4
    Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 5 of 17 PageID #:218




       19.     At the beginning of their shifts, the Named Plaintiffs were required to report to

FedEx Ground’s terminal in order to pick up and pack their deliveries for the day.

       20.     The Named Plaintiffs received information about their deliveries and schedule

from both Defendants.

       21.     The Named Plaintiffs were not compensated for any time that they spent at the

FedEx Ground terminal prior to leaving for their routes.

       22.     Neither Defendant accurately tracked the amount of time that the Named

Plaintiffs spent at the FedEx Ground terminal prior to leaving for their routes.

       23.     The Named Plaintiffs estimate that they routinely spent approximately 2-3 hours

at the FedEx Ground terminal each morning, loading their trucks and preparing for their day.

       24.     Upon leaving the FedEx Ground Facility in order to begin their delivery routes,

the Named Plaintiffs were required to log in with FedEx using a FedEx scanner that tracked

deliveries.

       25.     Upon leaving the FedEx Ground Facility in order to begin their delivery routes,

the Named Plaintiffs could also punch in using a Google app.

       26.     During the day, the Named Plaintiffs did not break for lunch or to rest; they

routinely packed their own lunch and snacks, and ate as they drove between delivery locations.

       27.     The Named Plaintiffs wore FedEx uniforms that had Ojkav’s logo embroidered

on the sleeve. These uniforms were provided by Ojkav.

       28.     The Named Plaintiffs drove trucks that prominently displayed the FedEx logo.

       29.     The Named Plaintiffs exclusively delivered packages routed to Okjav by FedEx

Ground, while employed by Okjav.




                                                 5
    Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 6 of 17 PageID #:219




        30.    At the end of each day, the Named Plaintiffs were required to return to the FedEx

Ground facility in order to return their trucks.

        31.    Based on the records from FedEx’s scanner system, FedEx Ground generates a

weekly settlement report showing the details of each driver’s stops, packages, density stops, and

deliveries.

        32.    A manager from FedEx Ground reviews and signs off on the Named Plaintiffs’

settlement sheets, and provides them with their route each day.

        33.    Ojkav processes the FedEx settlement sheets and issues compensation to the

Named Plaintiffs on a weekly basis.

        34.    Upon information and belief, both Defendants play an integral role in the

compensation practices and procedures applicable to the Named Plaintiffs.

        35.    Defendants compensated Plaintiffs Fears and Bermudez on a salary basis that was

intended to cover a 40-hour workweek.

        36.    Defendants compensated Plaintiff Gomez on a piece rate basis, paying him per

stop.

        37.    All the Named Plaintiffs worked significant overtime hours on a weekly basis:

Plaintiff Fears estimates that he routinely worked 50-60 hours per week, and upwards of 60-70

hours per week during busy periods; Plaintiff Gomez estimates that he routinely worked 45-50

hours per week, and upwards of 60-70 hours per week during busy periods; and Plaintiff

Bermudez estimates that he routinely worked 45-50 hours per week, and upwards of 60-70 hours

per week during busy periods.

        38.    The Named Plaintiffs observed that other drivers also worked a significant

number of overtime hours each week.




                                                   6
    Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 7 of 17 PageID #:220




       39.     Members of the putative FLSA and IMWL and Indiana Classes in fact regularly

worked more than forty (40) hours each week.

       40.     Defendants did not pay the Named Plaintiffs or any member of the putative FLSA

or IMWL and Indiana Classes any additional compensation for time that they worked in excess

of forty (40) hours per week.

       41.     Defendants categorized the Named Plaintiffs and all members of the putative

Classes as “exempt” from the overtime provisions of the FLSA and IMWL and Indiana law.

       42.     Upon information belief, all putative FLSA and IMWL and Indiana class

members were required to work similar hours, under similar conditions, and pursuant to the same

compensation policies and practices as described herein by the Named Plaintiffs.

       43.     The Defendants’ policies and practices with regard to their failure to properly

classify drivers as non-exempt employees, track and record drivers’ hours, and/or accurately pay

its drivers overtime workweek-by-workweek, were applied uniformly with respect to the Named

Plaintiffs and all members of the putative FLSA and IMWL and Indiana Classes.

       44.     The Defendants knew or should have known about their obligations to

compensate its drivers at the appropriate overtime rate for hours worked in excess of forty (40)

per week.

                                    CLASS ALLEGATIONS

       45.     Plaintiffs bring this case as a class action pursuant to Fed. R. Civ. P. 23 for and on

behalf of the following IMWL and Indiana class:

       All persons employed by OJKAV as delivery drivers at any time in Illinois and/or
       Indiana during the three years preceding the filing of the Complaint and who drove
       a truck with a gross vehicle weight rating below 10,000 pounds on at least one day
       during a workweek in which the individual also worked more than forty hours.




                                                 7
    Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 8 of 17 PageID #:221




       46.     The members of the class are so numerous that joinder of all members of the

Class is impracticable. Plaintiff believes that the Plaintiff Class numbers between fifty and

several hundred individuals over the statutory timeframe.

       47.     Common issues of law and fact predominate the claims of the entire Plaintiff

Class. Specifically, all claims are predicated on a finding that Defendants misclassified its

drivers as exempt employees when they were in fact entitled to receive overtime compensation

for hours worked in excess of forty in one workweek. In short, the claims of the Named

Plaintiffs are identical to the claims of the class members.

       48.     The Named Plaintiffs are adequate representatives of the IMWL and Indiana

Class because all potential plaintiffs were subject to Defendants’ uniform practices and policies.

Further, the Named Plaintiffs and the potential class plaintiffs have suffered the same type of

economic damages as a result of Defendants’ practices and policies.

       49.     Plaintiffs will fairly and adequately represent and protect the interests of the

Plaintiff Class. Plaintiffs’ counsel is competent and experienced in litigating large wage and

hour class and collective actions.

       50.     Finally, a class action is the only realistic method available for the fair and

efficient adjudication of this controversy. The expense and burden of individual litigation makes

it impractical for members of the Class to seek redress individually for the wrongful conduct

alleged herein. Were each individual member required to bring a separate lawsuit, the resulting

multiplicity of proceedings would cause undue hardship and expense for the litigants and the

Court, and create the risk of inconsistent rulings, which would be unjust and inequitable.




                                                  8
    Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 9 of 17 PageID #:222




                                         COUNT I
                               FAIR LABOR STANDARDS ACT
                                (Nationwide Collective Action)

          51.   The Named Plaintiffs incorporate the above paragraphs though fully set forth

herein.

          52.   This Count arises from Defendants’ violations of the FLSA, 29 U.S.C. § 201, et

seq., for its failure to pay the Named Plaintiffs and all members of the FLSA Class for all hours

worked, and overtime wages for all hours worked in excess of forty (40) per workweek.

          53.   Pursuant to 29 U.S.C. § 216(b), this action may be maintained by a plaintiff who

has been damaged by Defendants’ failure to comply with 29 U.S.C. §§ 206 – 207. The Named

Plaintiffs attach as Gr. Exhibit A their Notices of Consent to Become a Party Plaintiff in a

Collective Action under the Fair Labor Standards Act.

          54.   All past and present employees of Defendants who performed non-exempt work

as drivers and who were not paid overtime wages for all hours worked in excess of forty (40) per

workweek are similarly situated to the Named Plaintiffs, in that Defendants applied their

compensation policies, which violate the FLSA, on company-wide bases for at least all members

of the FLSA Class.

          55.   Defendants’ failure to pay overtime wages for all hours worked over forty (40)

per workweek is a willful violation of the FLSA, since Defendants’ conduct shows that they

either knew that its conduct violated the FLSA or showed reckless disregard for whether their

actions complied with the FLSA.

          56.   The Named Plaintiffs’ experiences are typical of the experiences of the putative

members of the FLSA Class, as set forth above.




                                                 9
   Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 10 of 17 PageID #:223




          57.   For all members of the FLSA Class to become fully aware of their right to join

this cause of action, a certain period of time, as determined by this Court, is necessary to send

notice to the entire FLSA Class, as well as certain additional time for those members to file

consent forms with this Court as provided by 29 U.S.C. § 216(b).

          58.   The members of the FLSA Class who are still employed by Defendants may be

reluctant to raise individual claims for fear of retaliation.

          WHEREFORE, Plaintiffs Dione Fears, Jose Gomez, and Francisco Bermudez, on behalf

of themselves and all other similarly situated individuals, known and unknown, respectfully

request that this Court enter an order as follows:

          a)    Awarding judgment for back pay equal to the amount of all unpaid overtime
                compensation for the three years preceding the filing of this Complaint, according
                to the applicable statute of limitations for willful violations of the FLSA;

          b)    Awarding liquidated damages in an amount equal to the amount of unpaid
                compensation found due pursuant to 29 U.S.C. § 216(b);

          c)    Awarding prejudgment interest with respect to the amount of unpaid
                compensation;

          d)    Awarding reasonable attorneys’ fees and costs incurred in filing this action;

          e)    Entering an injunction precluding Defendants from violating the Fair Labor
                Standards Act, 29 U.S.C. § 201, et seq.; and

          f)    Awarding such additional relief as the Court may deem just and proper.

                                             COUNT II
                               ILLINOIS MINIMUM WAGE LAW
                                   (Illinois State Class Action)

          59.   The Named Plaintiffs incorporate the above paragraphs as though fully set forth

herein.




                                                   10
   Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 11 of 17 PageID #:224




        60.     This Count arises from Defendants’ violation of the IMWL, 820 Ill. Comp. Stat.

105/1, et seq., for their failure to pay the Named Plaintiffs for all hours worked or to pay any

overtime wages for all hours worked in excess of forty (40) per workweek.

        61.     All past and present employees of Defendants who performed non-exempt work

as drivers and who were not paid overtime wages for all hours worked in excess of forty (40) per

workweek are similarly situated to the Named Plaintiffs, in that Defendants applied their

compensation policies, which violate the IMWL, on company-wide bases for at least all

members of the IMWL Class.

        62.     Defendants’ failure to pay overtime wages for all hours worked over forty (40)

per workweek is a willful violation of the IMWL, since Defendants’ conduct shows that they

either knew that its conduct violated the IMWL or showed reckless disregard for whether their

actions complied with the IMWL.

        63.     The Named Plaintiffs’ experiences are typical of the experiences of the putative

members of the IMWL Class, as set forth above.

        64.     The members of the IMWL Class who are still employed by Defendants may be

reluctant to raise individual claims for fear of retaliation.

        WHEREFORE, Plaintiffs Dione Fears, Jose Gomez, and Francisco Bermudez, on behalf

of themselves and all other similarly situated individuals, known and unknown, respectfully

request that this Court enter an order as follows:

        a)      Certifying this matter as a class action and finding that the Named Plaintiffs are
                adequate class representatives;

        b)      Awarding judgment in an amount equal to all unpaid back pay owed to Named
                Plaintiffs and all Class members pursuant to the IMWL;

        c)      Awarding prejudgment interest on the back pay in accordance with 815 Ill. Comp.
                Stat. 205/2;



                                                   11
   Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 12 of 17 PageID #:225




          d)     Awarding statutory damages pursuant to the formula set forth in 820 Ill. Comp.
                 Stat. 105/12(a);

          e)     Awarding reasonable attorneys’ fees and costs incurred in filing this action;

          f)     Entering an injunction precluding Defendants from violating the Illinois
                 Minimum Wage Law, 820 Ill. Comp. Stat. 105/1 et seq.; and

          g)     Ordering such other and further relief as this Court deems appropriate and just.


                                          COUNT III
                               INDIANA MINIMUM WAGE LAW
                                  (Indiana State Class Action)

          65.    The Named Plaintiffs incorporate the above paragraphs as though fully set forth

herein.

          66.    This Count arises from Defendants’ violation of the Indiana MWL, Ind. Code Tit.

§ 22-2-2-4, for their failure to pay the Bermudez and any Class Members for all hours worked or

to pay any overtime wages for all hours worked in excess of forty (40) per workweek.

          67.    All past and present employees of Defendants who performed non-exempt work

as drivers and who were not paid overtime wages for all hours worked in excess of forty (40) per

workweek are similarly situated to the Bermudez, in that Defendants applied their compensation

policies, which violate the Indiana law, on company-wide bases for at least all members of the

Indiana Class.

          68.    Defendants’ failure to pay overtime wages for all hours worked over forty (40)

per workweek is a willful violation of the Indiana law, since Defendants’ conduct shows that

they either knew that its conduct violated the Indiana law or showed reckless disregard for

whether their actions complied with the Indiana law.




                                                  12
   Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 13 of 17 PageID #:226




        69.     Bermudez’ experiences are typical of the experiences of the putative members of

the Indiana Class, as set forth above.

        70.     The members of the Indiana Class who are still employed by Defendants may be

reluctant to raise individual claims for fear of retaliation.

        WHEREFORE, Plaintiff Francisco Bermudez, on behalf of himself and all other

similarly situated individuals, known and unknown, respectfully request that this Court enter an

order as follows:

        a)      Certifying this matter as a class action and finding that the Named Plaintiffs are
                adequate class representatives;

        b)      Awarding judgment in an amount equal to all unpaid back pay owed to Named
                Plaintiffs and all Class members pursuant to the Indiana law;

        c)      Awarding prejudgment interest on the back pay;

        d)      Awarding statutory damages;

        e)      Awarding reasonable attorneys’ fees and costs incurred in filing this action;

        f)      Entering an injunction precluding Defendants from violating the Indiana
                Minimum Wage Law; and

        g)      Ordering such other and further relief as this Court deems appropriate and just.

                                      COUNT IV
                    ILLINOIS WAGE PAYMENT AND COLLECTION ACT
                                  (Individual Action)

        71.     Gomez incorporates the above paragraphs as though fully set forth herein.

        72.     The IWPCA requires that employers pay employees all wages earned, and shall

pay all final compensation of separated employees in full. 820 Ill. Comp. Stat. §§ 115/3, 115/5.

        73.     For approximately the first full year of Gomez’ employment with Defendants,

Defendants compensated Gomez at the rate of $1.45 per stop (regardless of how many packages




                                                   13
   Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 14 of 17 PageID #:227




he dropped at any particular stop, and regardless of the size of the packages he dropped at any

particular stop).

        74.     Gomez and the Defendants had an agreement in practice that Defendants would

pay Gomez at the rate of $1.45 per stop.

        75.     Although there is no explicit written agreement between the parties reflecting the

compensation rate of $1.45 per stop, Plaintiff Gomez believes that Defendants are in possession

of documentation – including compensation records and records reflecting the number of stops

he made per pay period – which establish the agreed-upon rate.

        76.     In or around the spring of 2017, upon information and belief, FedEx Ground

entered into a contract with the United States Postal Service (“USPS”), and began to deliver

certain packages for the USPS through Ojkav.

        77.     Gomez realized that when he delivered USPS packages, Defendants paid him at a

reduced rate of $1.00 per stop.

        78.     Gomez raised his concern to the Defendants that he was being underpaid per stop

for delivering USPS packages. In response, Defendants assured him that he would not be

required to deliver no more than 10 packages per day for USPS. On that basis, Gomez agreed to

deliver no more than 10 USPS packages per day at the reduced rate of $1.00 per stop.

        79.     However, beginning shortly thereafter, the number of USPS package stops began

to significantly increase. During some weeks, USPS package stops comprised approximately

half of Gomez’ deliveries.

        80.     Despite Gomez not agreeing to deliver no more than 10 USPS package stops at

the reduced $1.00/stop rate, Defendants continued to compensate Gomez at the reduced rate of

$1.00 per stop for each USPS package stop that he made, even exceeding 10 in a day.




                                                14
   Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 15 of 17 PageID #:228




        81.    As a result, Gomez was not paid the full amount of compensation ($1.45 per stop,

above 10 USPS package stops per day at the $1.00 per stop reduced rate) previously agreed to by

the parties.

        82.    As described above, Defendants never provided Gomez with the full amount of

his earned compensation.

        83.    Following Gomez’ separation from the Defendants in or around February,

Defendants have still not provided Gomez with the compensation due to him per their

agreements.

        84.    Defendants’ failure to pay Gomez his earned compensation constitutes a failure to

pay Gomez his earned wages under the IWPCA and failure to provide final compensation in

violation of the IWPCA.

        WHEREFORE, Plaintiff Gomez respectfully requests that this Honorable Court enter

judgment in favor of Plaintiff and against Defendants, including:

        a)     Awarding judgment against the Defendants by ordering payment to Gomez in the
               amount promised to him, and owed to him, due to Defendants’ violations of the
               IWPCA;

        b)     Awarding prejudgment interest in accordance with 815 Ill. Comp. Stat. 205/2;

        c)     Awarding statutory damages pursuant to the formula set forth in 820 Ill. Comp.
               Stat. 115/14(a);

        d)     Awarding reasonable attorneys’ fees and costs incurred in filing this action; and

        e)     Such other and further relief as this Court deems just under the circumstances.




                                               15
  Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 16 of 17 PageID #:229




Dated: September 16, 2019                   Respectfully submitted,

Alejandro Caffarelli, #6239078              DIONE FEARS, JOSE GOMEZ, and
Lorrie T. Peeters, #6290434                 FRANCISCO BERMUDEZ, on behalf of
Madeline Engel, #6303249                    themselves and all other similarly situated
Caffarelli & Associates Ltd.                persons, known and unknown,
224 S. Michigan Ave., Ste. 300
Chicago, Illinois 60604
Tel. (312) 763-6880                         By: /s/ Lorrie Peeters
                                               Attorney for Plaintiffs




                                       16
   Case: 1:19-cv-01827 Document #: 34 Filed: 09/16/19 Page 17 of 17 PageID #:230




                                   CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on September 16, 2019, the foregoing First

Amended Complaint was filed electronically with the Clerk of Court using the ECF system, which

sent notification of such filing to:


 Counsel for Ojkav, Inc.     Counsel for FedEx Ground

 Scott H. Gingold (lead)     Jessica G. Scott (lead)
 Gingold Legal               Wheeler Trigg O’Donnell LLP
 1326 Isabella St.           370 Seventeenth St., Ste. 4500
 Evanston, IL 60201          Denver, CO 80202

                             James D. Helenhouse
                             Chloe G. Pedersen
                             Fletcher & Sippel LLC
                             29 N. Wacker Dr., Ste. 800
                             Chicago, IL 60606



                                                     /s/ Lorrie T. Peeters
                                                     One of Plaintiff’s Attorneys




                                                17
